 LABORERS LOCAL
 1075 (MCCARTHY & SMITH
, INC.) 355 NLRB No. 80 
473
Local 1075, Laborers™ Intern
ational Union of North 
America and McCarthy & Smith, Inc. 
 Michigan Laborers™ District Council 
and
 McCarthy 
& Smith, Inc.  
Cases 7ŒCCŒ1831 and 7ŒCCŒ1832 
August 10, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On January 28, 2010, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 355 NLRB 28.
1  Thereafter, the Re-
spondents filed a petition for review in the United States 
Court of Appeals for the Sixth Circuit, and the General 
Counsel filed a cross-application for enforce-
                                                 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
ment.  On June 17, 2010, 
the United States Supreme 
Court issued its decision in 
New Process Steel, L.P. v. 
NLRB, 130 S.Ct. 2635, holding that under Section 3(b) of 
the Act, in order to exercise the delegated authority of the 

Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, th
e court of appeals remanded 
this case for further proceedi
ngs consistent with the Su-
preme Court™s decision. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 355 
NLRB 28, which is incorporated by reference. 
                                                 2 Consistent with the Board's general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
 